Exhibit 99.1 AeroGrow Appoints New Chief Financial Officer Boulder, CO - May 27, 2008 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that it has appointed H. MacGregor (Greg) Clarke as its new Chief Financial Officer, effective May 23, 2008. Greg Clarke brings to AeroGrow an extensive background in finance, operations and strategy, as well as consumer product experience, having served as President, CEO and CFO at a number of high-growth companies in his career. Most recently, Mr. Clarke was CEO (and previously CFO) of Ankmar, LLC, a private equity-owned, nationwide garage door manufacturer, distributor and installer, where he successfully restructured the company's operations and managed the sale of Ankmar to strategic buyers. Previously, he served as an operating group CFO, then Vice President and General Manager for Johns Manville Corporation, a $2.2 billion building materials subsidiary of Berkshire Hathaway Inc. There he was responsible for all operations and financial performance for the Building Insulation Division. Mr. Clarke also served as Vice President, Corporate Treasurer and International Division CFO for The Coleman Company, Inc. during a period of substantial top-line growth. Prior to Coleman, Mr. Clarke was with PepsiCo, Inc. for over nine years and served in a range of financial roles, including Director, Corporate Strategic Planning, where he led strategy and planning for the worldwide beverage sector. "Greg's considerable expertise in financial planning, managing debt portfolios and top-level general management and leadership adds an insightful financial mind to AeroGrow's management team," said Jerry Perkins, CEO of AeroGrow. "We've just finished a year of almost 200% growth and are poised to continue that growth through 2008 and beyond. Our financial needs, from working capital to financial systems and reporting, are changing fast. Greg is the right person to bring the systems and expertise together to provide us with the financial tools and vision to profitably manage our hyper-growth business." Mr.
